DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 21, 2019 and April 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8 and 12-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Green et al. (US 2019/0370638 A1).
As to claim 1, Green discloses a method performed by one or more data processing apparatus [System 100 on FIG. 1] for training an encoder neural network [Neural network encoder 110 on FIG. 1] having a plurality of encoder neural network parameters [Layers] and that is configured to receive an input observation [Input data 112 on FIG. 1] and to process the input observation in accordance with the encoder neural network parameters to generate a latent representation [Encoded data 114 on FIG. 1] of the input observation [Paragraph 0014], the method comprising: 
obtaining a sequence of observations [The input data 112 include a fixed length data string with information including, but not limited to, geographical coordinates, direction of travel, speed limits, temporary restrictions etc. for controlling the vehicle. Paragraph 0020]; 
for each observation in [Input data 112 on FIG. 1] the sequence of observations, processing the observation using the encoder neural network [Encoder 110 on FIG. 1] in accordance with current values [Layers] of the encoder neural network parameters to generate a latent representation [Encoded data 114 on FIG. 1] of the observation [The encoder 110 learns to encode the input data 112, for example, via successive deconvolution and depooling layers of the neural network, to obtain the encoded data 114. Paragraph 0021]; 
for each of one or more given observations [Input data 112 on FIG. 1] in the sequence of observations: generating, from the latent representation of the given observation and the latent representations of one or more observations [Encoded data 114 on FIG. 1] that precede the given observation in the sequence of observations, a context latent representation of the given observation [Randomized image 140 on FIG. 1] which jointly summarizes [Combines] the latent representation of the given observation [Randomized image 140 on FIG. 1] and the latent representations of the one or more observations [Encoded data 114 on FIG. 1] that precede the given observation in the sequence of observations [The encoded data 114 are passed through the environmental filter 120 which applies at least one randomized transformation, e.g., at the convolution operation 124, to the encoded data 114 and/or combines the encoded data 114 with the at least one randomized image 140, e.g., at the overlapping operation 126. Paragraph 0022]; 
generating, from the context latent representation of the given observation, a respective estimate [Prediction] of the latent representations of one or more particular observations that are after the given observation in the sequence of observations [Once the position is initialized, the position is estimated (e.g., by a prediction) using the IMU 3D specific force and angular speed measurements. Paragraph 0036]; 
determining a gradient of a loss function with respect to the current values [Error values] of the encoder neural network parameters, wherein for each of the one or more given observations [The input data 112 on FIG. 1], the loss function characterizes an accuracy of the respective estimates [Accuracy and/or integrity of the data encoding-decoding] of the latent representations of the one or more particular observations that are after the given observation in the sequence of observations [The encoder and decoder have been trained by machine learning to operate in real world conditions, robustness and/or accuracy and/or integrity of the data encoding-decoding is/are improved. Paragraph 0013. The error values are then back-propagated from the output layer of the decoder 130, through other layers of the neural network including the decoder 130, environmental filter 120 and encoder 110, to the input layer of the encoder 110 where the input data 112 were received. The error values are used to calculate the gradient of the loss function. Paragraphs 0013, 0029]; and 
updating the current values of the encoder neural network parameters using the gradient [The gradient of the loss function is used in an optimization algorithm to update or adjust the weights of the nodes in the neural network, in an attempt to minimize the loss function. Paragraph 0029]. 

As to claim 2, Green discloses the method of claim 1, wherein the sequence of observations comprises a sequence of segments of an audio waveform [Paragraph 0028]. 

As to claim 3, Green discloses the method of claim 1, wherein the sequence of observations comprises a sequence of regions of a given image or a sequence of respective images [Paragraph 0019].  

As to claim 5, Green discloses the method of claim 1, wherein: the encoder neural network is configured for use by a reinforcement learning system to generate latent representations of input observations of an environment which are used to select actions to be performed by the reinforcement learning agent to interact with the environment [Paragraph 0021].  

As to claim 6, Green discloses the method of claim 1, wherein the encoder neural network comprises one or more convolutional neural network layers, and wherein the latent representation of an observation is a compressed representation of the observation [Paragraph 0021].  

As to claim 7, Green discloses the method of claim 1, wherein generating, from the context latent representation of the given observation, a respective estimate of the latent representations of one or more particular observations that are after the given observation in the sequence of observations comprises, for each particular observation: identifying a respective prediction parameter matrix based on a number of observations separating the given observation and the particular observation in the sequence of observations; and determining a product between the context latent representation of the given observation and the prediction parameter matrix [Paragraph 0049].  

As to claim 8, Green discloses the method of claim 1, wherein the loss function is a noise contrastive estimation loss function [Paragraph 0029].  

As to claim 12, Green discloses the method of claim 1, wherein generating, from the latent representation of the given observation and the latent representations of one or more observations that precede the given observation in the sequence of observations, a context latent representation of the given observation comprises: processing the latent representation of the given observation and the latent representations of one or more observations that precede the given observation in the sequence of observations using a context neural network in accordance with current values of context neural network parameters to generate the context latent representation of the given observation [Paragraphs 0029 and 0051]. 

As to claim 13, Green discloses the method of claim 12, further comprising: determining a gradient of the loss function with respect to the current values of the context neural network parameters; and updating the current values of the context neural network parameters using the gradient [Paragraph 0029].  

As to claim 14, Green discloses the method of claim 12, wherein the context neural network is a recurrent neural network [Paragraph 0015]. 

As to claim 15, Green discloses a system [FIG. 1] comprising: 
one or more computers [Paragraph 0023]; 
and one or more storage devices [405 on FIG. 4] communicatively coupled to the one or more computers [FIG. 4], wherein the one or more storage devices store instructions that, when executed by the one or more computers, cause the one or more computers to perform operations [Paragraph 0023] for training an encoder neural network having a plurality of encoder neural network parameters and that is configured to receive an input observation and to process the input observation in accordance with the encoder neural network parameters to generate a latent representation of the input observation [Paragraph 0014], the operations comprising: see claim 1’s rejection above. 20Attorney Docket No. 45288-0032001 
As to claim 16, see claim 2’s rejection above. 

As to claim 17, see claim 3’s rejection above. 

As to claim 18, Green discloses one or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers [Paragraph 0023] to perform operations for training an encoder neural network having a plurality of encoder neural network parameters and that is configured to receive an input observation and to process the input observation in accordance with the encoder neural network parameters to generate a latent representation of the 21Attorney Docket No. 45288-0032001 input observation [Paragraph 0014], the operations comprising: See claim 1’s rejection above.

As to claim 19, see claim 2’s rejection above.

As to claim 20, see claim 3’s rejection above.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Li et al. (US 2019/0354689 A1).
As to claim 4, Green discloses the method of claim 1, wherein the sequence of observations comprises a sequence of sentences, but fails to disclose a sequence sentences in a natural language. 
However, Li teaches wherein the sequence of observations comprises a sequence of sentences, but fails to disclose a sequence sentences in a natural language [Paragraph 0131].
Green and Li are analogous because they are all directed to neural network system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the linguistic structures for use in natural language processing taught by Li in an encoder neural network such as that of Green as suggested by Li, for the obvious purpose of comparing different pieces of natural language text on the basis of their semantic content, by combining prior art elements according to known methods to yield predictable results.










Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Wednesday, May 18, 2022